internal_revenue_service index numbers date number info release date the honorable john e sweeney u s house of representatives washington d c dear mr sweeney this letter is in response to your inquiry dated date on behalf of your constituent is the director of the in the the agency the agency reimburses volunteers their expenses for driving their private vehicles to perform services on behalf of the agency the volunteers receive no compensation_for their services only reimbursement by mileage most of the volunteers are retired and living on fixed incomes some volunteers may be forced to drop out of the agency’s volunteer driver pool because the price of gas is escalating while the reimbursement rate paid_by the agency remains fixed wants the internal_revenue_service irs to consider amending the mileage reimbursement rate for volunteers because of increasing gasoline prices the irs cannot change the rate which is set by statute i hope the following information will help explain the federal_income_tax rules applicable to the volunteer drivers in revrul_80_99 1980_1_cb_10 the irs ruled that reimbursements for expenses_incurred by a taxpayer on behalf of another in a non-employment context are not includible in the taxpayers’s gross_income provided the reimbursement does not exceed the actual expenses thus the agency’s reimbursement to a volunteer of out- of-pocket transportation costs incurred on its behalf is not income to the volunteer reimbursement by mileage under revproc_99_38 1999_43_irb_525 taxpayers may calculate the value of using an automobile for business moving medical or chari- table purposes by mileage without keeping records of actual expenses but generally taxpayers must still keep records of the miles time place or use and purpose of mileage in order to receive reimbursement the standard mileage rate system is a convenient way to determine the amount of reimbursements the standard mileage rate for volunteers providing service to a government or charitable_organization is set by sec_170 of the internal_revenue_code pincite cents per mile the irs has no administrative authority to raise the rate-it can only be increased by a change to the statute the rate was raised from to cents per mile by a of the taxpayer_relief_act_of_1997 effective for taxable years beginning after date reimbursement of actual costs instead of using the charitable standard mileage rate the agency may reimburse actual gasoline and oil expenses_incurred on behalf of the agency this allows the agency to provide for increased fuel prices to allocate costs the volunteer should report to the agency the total gasoline and oil expenses the total miles driven and the miles time place or use and purpose of mileage driven in service of the agency the agency may reimburse the volunteer tax-free the percentage of those expenses equaling the percentage of miles driven on behalf of the agency consequences of overpayment if the agency reimburses more than the volunteer’s actual gasoline and oil expenses the excess_amount paid is income to the recipient if the agency reimburses using the business rate of cents per mile the excess over the cent charitable rate is income to the recipient this is because the business standard mileage rate includes vehicle ownership expenses such as repair expenses depreciation and insurance which are not costs incurred by the volunteer on behalf of the agency i enclose a copy of publication charitable_contributions for a further explanation on page of using a personal vehicle for the benefit of a charitable or governmental organization i hope the above information is helpful if you have any questions please call me at or call john t sapienza jr identification_number at the same number sincerely deputy assistant chief_counsel income_tax accounting by robert a berkovsky chief branch enclosure
